On the Court’s own motion, appeal dismissed, without costs, upon the ground that relator has been released on postrelease supervision and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648 [1970]). Motion for leave to appeal dismissed upon the ground that relator has been released on postrelease supervision and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648 [1970]).